62 F. Supp. 2d 1186 (1999)
Therese SCRIBNER and Resource Recruiters, Inc., a Texas Corporation, Plaintiffs,
v.
WAFFLE HOUSE, INC., Defendant.
No. 3:91-CV-2667-R.
United States District Court, N.D. Texas, Dallas Division.
August 6, 1999.

ORDER
BUCHMEYER, Chief Judge.
IT IS HEREBY ORDERED that pursuant to the stipulation of Plaintiffs Therese Scribner and Resource Recruiters, Inc. and Defendant Waffle House, Inc., Case No. 3-91-2667-R is hereby dismissed with prejudice, and the following decisions of this Court are vacated in their entirety: (1) Therese Scribner, Resource Recruiters, Inc. v. Waffle House, Inc., 976 F. Supp. 439 (N.D.Tex.1997); (2) Therese Scribner, Resource Recruiters, Inc. v. Waffle House, Inc., 993 F. Supp. 976 (N.D.Tex.1998); and (3) Therese Scribner and Resource Recruiters, Inc. v. Waffle House, Inc., 14 F. Supp. 2d 873 (N.D.Tex. 1998).
Each side shall bear its own costs including any and all attorneys' fees incurred.
IT IS SO ORDERED.